698 N.W.2d 401 (2005)
472 Mich. 899-924
PEOPLE
v.
HURLESS.
No. 127675.
Supreme Court of Michigan.
June 30, 2005.
SC: 127675, COA: 256754.
On order of the Court, the application for leave to appeal the December 16, 2004 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).